 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement is entered into as of this October 1, 2007
(the “Effective Date”) by and between Acusphere, Inc. (the “Company”), and
Lawrence A. Gyenes (the “Employee”).

WHEREAS, the Company considers it consistent with the best interests of the
Company’s stockholders to foster the continuous at-will employment of key
management personnel in order to prevent the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

WHEREAS, the Company desires to provide members of the Company’s management,
including the Employee, with an incentive to continue their respective at-will
employment and to maximize the value of the Company for the benefit of the
Company’s stockholders.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the Employee and the
Company agree as follows:

1.             Definitions.  As used in this Agreement, the following terms
shall have meanings set forth herein:

(a)           A termination for “Cause” means a termination of the Employee’s
employment by the Company or any successor company for one or more of the
following reasons:

(i)            the substantial and continuing failure or refusal of the
Employee, after written notice thereof, to reasonably attempt to perform his or
her job duties and responsibilities (other than failure or refusal resulting
from incapacity due to physical disability or mental illness) which failure or
refusal is committed in bad faith and is not in the best interest of the
Company;

(ii)           gross negligence, willful misconduct or material breach of
fiduciary duty to the Company;

(iii)          the willful commission of an act of embezzlement,
misappropriation or fraud;

(iv)          deliberate and willful disregard of the written rules or policies
of the Company which results in a material and substantial loss, damage or
injury to the Company;

(v)           the unauthorized, deliberate and willful disclosure of any
material confidential, proprietary and/or trade secret information of the
Company or its customers which disclosure is committed in bad faith and is not
in the best interest of the Company;

1


--------------------------------------------------------------------------------


 

(vi)          the willful and deliberate commission of an act which induces any
customer, supplier, employee or consultant to adversely and substantially amend
or terminate their relationship with the Company which act is committed in bad
faith and is not in the best interest of the Company; or

(vii)         the conviction of, or plea of nolo contendere by the Employee, to
a crime involving a felony of moral turpitude.

(b)           “Good Reason” means:

(i)            a reduction in the Employee’s then-current annual base salary or
bonus opportunity or benefits (other than in connection with a salary adjustment
generally applicable to similarly situated employees); or

(ii)           any failure to offer the Employee the same level of benefits
offered to similarly situated employees; or

(iii)          the failure to pay the Employee any portion of his or her current
base salary, bonus or benefits within twenty (20) days of the date such
compensation is due, based upon the payment terms currently in effect; or

(iv)          the material breach by the Company of this Agreement or of the
Offer Letter after receipt of written notice from the Employee and the failure
of Company to cure the breach within thirty (30) days of such notice.

(c)           “Good Reason Following A Change Of Control” means and includes the
actions by the Company set out in Section 1(b) (i)-(iv) above as well as the
following additional actions, one or more of which takes place within one year
after a Change of Control (as defined below) or within the period which begins
six months prior to the first public comment by the Company regarding such
Change of Control and ends upon a Change of Control:

(i)             a significant diminution in the Employee’s duties, title,
office, staff or responsibilities; or

(ii)            the relocation of the Employee’s primary business location to a
location that increases the Employee’s commute by more than thirty miles
compared to the commute of the Employee to the Employee’s then-current primary
business location.

(d)           “Permanent Disability” means that (i) the Employee has been
incapacitated by mental or physical injury or illness so as to be prevented
thereby from engaging in the performance of the Employee’s duties, (ii) such
incapacity has continued for a period of six (6) consecutive months, and
(iii) such incapacity will, in the opinion of a qualified physician selected by
Company and approved by Employee, be permanent and continuous during the
remainder of the Employee’s life.

(e)           “Change of Control” means (i) a sale by the Company of all or
substantially all of its business or assets or (ii) a reorganization, merger or
consolidation of the Company whereby

2


--------------------------------------------------------------------------------


 

the stockholders of the outstanding voting stock of the Company immediately
prior to the transaction hold less than a majority of votes of the outstanding
stock of the entity surviving such transaction, or (iii) the transfer, in a
single transaction or series of transactions, of a majority of the outstanding
voting stock of the Company to a single purchaser or group of related
purchasers, or (iv) individuals who, as of the date of this Agreement,
constitute the Board of Directors (the “Board”) of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date of this
Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for the purpose,
any such individual whose initial assumption of office is in connection with
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or (v) the Board determines that a Change of Control has
occurred.

(f)            “Monthly Base Salary” means the amount calculated by multiplying
the employee’s then semi-monthly current gross salary by two (2), or if paid
more or less frequently than two times per month, the amount of such current
gross salary multiplied by the number of payroll periods in a year divided by
twelve (12). For purposes of this calculation, the Employee’s current gross
salary shall be the highest amount of such gross salary paid to the Employee
during the twelve month period prior to termination of employment.

(g)           “Target Bonus”: means the greater of the potential bonus amount
defined in the Company’s management incentive compensation plan at the time of a
Change of Control Termination (as defined in Section 2 below) or the potential
bonus amount or other financial incentive amount defined in any such management
incentive compensation plan applicable to the Employee during the twelve month
period preceding a Change of Control. For employees who earn sales commissions,
Target Bonus shall be deemed to equal the average annualized (for any fiscal
year consisting of less than twelve months or with respect to which the Employee
has been employed by the Company for less than twelve full months) commission
paid or payable to the employee by the Company in respect to the lesser of the
three fiscal years immediately preceding the Change of Control, or the number of
fiscal years in which the Company has instituted a commission plan or the number
of full fiscal years for which the Employee has been employed by the Company
immediately preceding the fiscal year in which the Change of Control Termination
occurs.

2.             Benefits Upon Termination after Change Of Control.  If at any
time within twelve (12) months after a Change of Control of the Company has
occurred or within the period which begins six (6) months prior to the first
public comment by the Company regarding the Change of Control and ends upon a
Change of Control, the Employee’s employment is terminated either (i) by the
Company or any successor company for any reason other than for Cause or the
Employee’s Permanent Disability or death or (ii) by the Employee for Good Reason
Following A Change Of Control, (such events of termination referred to herein as
a “Change of Control Termination”), and subject to the Employee executing a
release in substantially the form attached

3


--------------------------------------------------------------------------------


 

hereto as Exhibit 1 and the expiration of the applicable revocation period, the
Company shall pay or provide the Employee with the following:

(i)            all base salary and accrued but unused vacation up to and through
the date of Change of Control Termination shall be paid in accordance with the
Company’s normal payroll payment practices as currently in effect;

(ii)           payments by the Company of an aggregate amount equal to the
product of the Employee’s then-current Monthly Base Salary multiplied by six
(6), which amount shall be paid in a lump sum within 30 days immediately
following the date of the Employee’s Change of Control Termination; provided
that if in the opinion of the Company, based on advice of counsel or its tax
advisors, such payments would be subject to the payment of excise tax under
Section 409 A of the Internal Revenue Code of 1986, as amended (the “Code”),
such payment shall be made six months and one day after the date of the
Employee’s Change of Control Termination, together with interest on the amount
so deferred calculated at the prime rate of interest as reported in the Wall
Street Journal at the time of such payment (the “Prime Rate”);

(iii)          payments by the Company of an aggregate amount equal to the
product of the Employee’s then-current Monthly Base Salary multiplied by the
greater of (i) the number of full years (twelve month periods) during which the
Employee had been employed by the Company prior to the Change of Control
Termination or (ii) six, which amount shall be paid in a lump sum within 30 days
following the date of the Employee’s Change of Control Termination;

(iv)          payment by the Company of an amount equal to one times the
Employee’s Target Bonus for the year in which the Change of Control occurs, pro
rated to cover the portion of the year that elapsed from the start of the
calendar year through the date of the Change of Control Termination plus such
pro rated amount to cover six (6) months plus the greater of (i) one month for
each full year (twelve month period) during which the Employee has been employed
by the Company prior to the Change of Control Termination or (ii) six months,
which amount shall be paid in a lump sum within 30 days immediately following
the date of the Employee’s Change of Control Termination together with payment
of all earned but unpaid bonuses from prior years, if any;

(v)           payment by the Company of the portion of the Employee’s monthly
health and dental insurance premium payments customarily paid by the Company for
its employees for a period of eighteen (18) months from the date of the
Employee’s termination, provided the Employee elects to continue such health and
dental insurance in accordance with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), has not
accepted employment elsewhere from which he or she is eligible to receive
similar employer-sponsored insurance and provided that if continuation is not
available under the terms and conditions of the Company’s plans, the Company
will substitute similar coverage;

4


--------------------------------------------------------------------------------


 

(vi)           continuation of coverage under the Company’s life and disability
insurance plans, if any, to the extent permitted by applicable law, for a period
of eighteen (18) months from the date of the Employee’s termination; provided,
however, that in the event such continuation of coverage is not so permitted by
applicable law, the Employee acknowledges and agrees that he or she shall not be
entitled to any payments in lieu thereof and provided that if continuation is
not available under the terms and conditions of the Company’s plans, the Company
will substitute similar coverage;

(vii)          the amount of any Company contribution, premium payment or other
consideration paid by the Company to, or for, any other welfare plan, retirement
plan or profit sharing plan supported by the Company on behalf of its employees
in an amount equal to the amount that the Employee would have been eligible to
receive or which the Company would have paid on behalf of the Employee had the
Employee remained in the employ of the Company for twelve months after the
Change of Control;

(viii)         outplacement services from a service provider of Employee’s
choice to the Employee at the Company’s expense, up to a maximum expense of
$15,000; and

(ix)           the amount of federal, state and local income tax to which the
Employee is subject as a result of the Company paying for any insurance premium,
outplacement service or retirement benefit hereunder in a form which is judged
to be taxable as income to the Employee but would likely not have been subject
to taxation had the Employee been in the continued employ of the Company such
that the Employee remains “whole” on such payments (including the payments per
this paragraph).

In addition to the foregoing, upon any Change of Control Termination, unless at
that time Employee elects to forego all or a part of the following described
amendments to his/her stock option agreements, all unvested options for Company
common stock or unvested restricted stock held by the Employee pursuant to any
stock plan or arrangement with the Company shall become immediately vested, and
any options held by the Employee under any such plan or arrangement shall be
deemed amended so that they are exercisable at any time after the Change of
Control Termination and prior to termination of the option agreement in
accordance with its terms.

The Employee shall not be required to mitigate the amount of any payment to be
paid or provided in this Section 2 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided by this Section 2 be reduced
by any compensation earned by the Employee as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Employee to the Company, or otherwise.

Notwithstanding the foregoing, if in the opinion of the Company, based on advice
of counsel or its tax advisors, any payments owed to the Employee under this
Section 2 would be subject to the payment of excise tax under Section 409 A of
the Code if paid at the times set forth herein, such payments shall be made six
months and one day after the date of the Employee’s termination hereunder,
provided that any payments so deferred shall earn interest calculated at the
Prime Rate.

5


--------------------------------------------------------------------------------


 

3.             Benefits Upon Not For Cause Termination or For Termination With
Good Reason.  If at any time the Employee’s employment is terminated by the
Company or any successor company for any reason other than for Cause or the
Employee’s Permanent Disability or death or by Employee for Good Reason, and
such termination does not constitute a Change of Control Termination under
Section 2 above or a Management Buy-Out (such events of termination referred to
herein as a “Not For Cause Termination”), and subject to the Employee executing
a release in substantially the form attached hereto as Exhibit 1 and the
expiration of the applicable revocation period, the Company shall pay or provide
the Employee with the following:

(i)            all base salary and accrued but unused vacation up to and through
the date of Not For Cause Termination shall be paid in accordance with the
Company’s normal payroll payment practices as currently in effect;

(ii)           payments by the Company of an aggregate amount equal to the
product of the Employee’s then-current Monthly Base Salary, multiplied by six,
which amount shall be paid in equal monthly installments on a monthly basis for
the six months immediately following the date of the Employee’s Not For Cause
Termination; provided that in any event such amount shall be fully paid no later
than two and one-half months following the calendar year in which the Employee’s
Not For Cause Termination occurs;

(iii)          payments by the Company of an amount equal to the product of the
Employee’s then-current Monthly Base Salary, multiplied by the number of full
years (twelve month periods) during which the Employee had been employed by the
Company prior to the Not For Cause Termination, which amount shall be paid on a
monthly basis for the six months immediately following the date of the
Employee’s Not For Cause Termination; provided that in any event such amount
shall be fully paid no later than thirty (30) days following Employee’s Not For
Cause Termination;

(iv)          payment by the Company earned but unpaid bonuses, including
commissions, up to the date of Not For Cause Termination;

(v)            payment by the Company of the portion of the Employee’s monthly
health and dental insurance premium payments customarily paid by the Company for
its employees for a period of eighteen (18) months from the date of the
Employee’s termination, provided the Employee elects to continue such health and
dental insurance in accordance with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), has not
accepted employment elsewhere from which he or she is eligible to receive
similar employer-sponsored insurance, and otherwise remains eligible for such
coverage;

(vi)           continuation of coverage under the Company’s life and disability
insurance plans, if any, to the extent permitted by applicable law, for a period
of eighteen (18) months from the date of the Employee’s termination; provided,
however, that in the event such continuation of coverage is not so permitted by
applicable law, the Employee acknowledges and agrees that he or she shall not be
entitled to any payments in lieu

6


--------------------------------------------------------------------------------


 

thereof and provided that if such continuation is not available under to terms
and conditions of the Company’s plans that the Company will substitute similar
coverage from other plan providers for this continuation coverage period;

(vii)          the amount of any Company contribution, premium payment or other
consideration paid by the Company to, or for, any other welfare plan, retirement
plan or profit sharing plan supported by the Company on behalf of its employees
in an amount equal to the amount that the Employee would have been eligible to
receive or which that Company would have paid on behalf of the Employee had the
Employee remained in the employ of the Company for twelve months after the
Change of Control;

(viii)         outplacement services from a service provider of Employee’s
choice to the Employee at the Company’s expense, up to a maximum expense of
$15,000; and

(ix)           the amount of federal, state and local income tax to which the
Employee is subject as a result of the Company paying for any insurance premium,
outplacement service or retirement benefit hereunder in a form which is judged
to be taxable as current income to the Employee but would likely not have been
subject to current taxation had the Employee been in the continued employ of the
Company such that the Employee remains “whole” on such payments (including the
payments per this paragraph).

The Employee shall not be required to mitigate the amount of any payment to be
paid or provided in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided by this Section 3 be reduced
by any compensation earned by the Employee as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Employee to the Company, or otherwise. Notwithstanding the
foregoing, if in the opinion of the Company, based on advice of counsel or its
tax advisors, any payments owed to the Employee under this Section 3 would be
subject to the payment of excise tax under Section 409 A of the Code if paid at
the times set forth herein, such payments shall be made six months and one day
after the date of the Employee’s termination hereunder, provided that any
payments so deferred shall earn interest calculated at the Prime Rate.

4.             Benefits Upon Termination For Death or Disability.  If the
Employee’s employment is terminated as a result of the Employee’s death or
Permanent Disability:

(i)            the Company shall pay the Employee or the Employee’s estate all
base salary and accrued but unused vacation up to and through the date of death
or disability shall be paid in accordance with the Company’s normal payroll
payment practices as currently in effect;

(ii)           the Company shall pay the Employee or the Employee’s estate the
amount of any commissions earned through the date of Employee’s death or
Permanent Disability and the pro rata portion of any other bonus that would have
been payable to the Employee for the year in which such termination occurred, no
later than two and one-half months following the end of the calendar year in
which the Employee’s termination of employment occurs; and

7


--------------------------------------------------------------------------------


 

(iii)          unless at that time the Employee or the Employee’s estate elects
to forego all or a part of the following described amendments to his/her stock
option agreements, all unvested options for Company common stock or unvested
restricted stock held by the Employee pursuant to any stock plan or arrangement
with the Company shall become immediately vested, and, subject to the terms of
the Company’s stock plan, any options held by the Employee under any such plan
or arrangement shall be deemed amended so that they are exercisable prior to
termination of the option agreements in accordance with their terms.

5.             At-Will Employment.  The Employee acknowledges and agrees that
this Agreement does not in any way modify or limit the at-will nature of the
Employee’s employment with the Company. Nothing in this Agreement should be
taken as a limit on payments that may be made to the Employee, as a guarantee of
continued employment or a specific term of employment, and, subject to the terms
contained herein, either the Employee or the Company may at all times terminate
the Employee’s employment with the Company at any time, for any or no reason,
and with or without prior notice.

6.             Withholding; Taxes.  All payments made by the Company under this
Agreement shall be subject to and reduced by any federal, state and/or local
taxes or other amounts required to be withheld by the Company under any
applicable law.

7.             Tax Gross-Up.  If any payment or benefit received or to be
received by the Employee pursuant to this Agreement or any other plan,
arrangement or agreement including, but not limited to, the acceleration of
vesting of options (the “Total Payments”) would constitute (in whole or in part)
an “excess parachute payment” within the meaning of Section 280G(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any payment or
benefit made under this Agreement which is deemed to be subject to excise tax
imposed by Section 409A of the Code or pursuant to similar provisions of state
or local tax codes (which tax cannot be avoided by deferral of such payments for
six months and one day as provided in Sections 2 and 3 of this Agreement), then
the amount of the payments hereunder shall be grossed-up to the Employee in an
amount such that, after payment by the Employee of all payments and taxes
(including any interest and penalties imposed with respect to such taxes),
including, without limitation, any income and excise taxes (and any interest and
payments imposed with respect thereto) and payment by the Employee of all taxes
imposed upon the gross-up payment, the Employee retains the amount of the
gross-up payment equal to the incremental amount to be paid by the Employee in
tax resulting, if any, from the excess parachute payment and taxes. All
determinations required to be made under this Section 8, including whether and
when a gross-up payment is required and the amount of such gross-up payment and
the assumptions to be utilized in arriving at such determination, shall be made,
at the Company’s expense, by Deloitte & Touche (or its successors)(the
“Accounting Firm”).

8.             Assignment and Expiration of Agreement.

(a)           The Employee acknowledges and agrees that this Agreement is
personal to the Employee and the Employee may not assign any rights or delegate
any obligations or duties hereunder; provided that this Agreement shall inure to
the benefit of and be enforceable by the

8


--------------------------------------------------------------------------------


 

Employee and his or her personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.

(b)           This Agreement, and the rights and obligations of the Company
hereunder, shall inure to the benefit of, and shall be binding upon, any
successor or assign of the Company or all or substantially all of the business
and/or assets of the Company (whether direct or indirect, by merger, purchase,
consolidation, operation of law or otherwise) and may be assigned by the Company
to any entity that shall succeed to the business and assets of the Company. As
used in this Agreement, “Company” shall mean the Company as defined herein and
any successor to the Company or its business and/or assets as aforesaid.

9.             Governing Law.  The Employee and the Company agree that this
Agreement shall be interpreted in accordance with and governed by the laws of
the Commonwealth of Massachusetts, without regard to any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
to the substantive law of another jurisdiction.

10.           Entire Agreement.  Except for the provisions of any
indemnification agreement between the Company and Employee and the terms of any
deferred compensation agreement between the Company and Employee, this Agreement
shall supersede all prior, concurrent and/or contemporaneous arrangements,
whether written or oral, regarding the subject matter of this Agreement;
provided, however, that except as specifically set forth herein this Agreement
is not intended to and shall not affect, limit or terminate the Employee’s
rights under the Company’s stock incentive plans or arrangements and any option
grants or other awards made pursuant thereto, entered into by and between the
Employee and the Company.

11.           Acknowledgements.  The Employee acknowledges that he or she is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Agreement .

12.           Severability.  If any one or more of the provisions (or any part
thereof) of this Agreement shall be declared invalid, illegal or unenforceable
to any extent by a court of competent jurisdiction, then the application of such
provision in such circumstances shall be modified to permit its enforcement to
the maximum extent permitted by law, and both the application of such portion or
provision in circumstances other than those as to which it is so declared
invalid, illegal or unenforceable and the remainder of this Agreement shall not
be affected thereby, and each of the remaining provisions (or any part thereof)
shall be valid and enforceable to the fullest extent permitted by law.

13.           Waiver; Modification; Amendment.  No waiver of any provision of
this Agreement shall be effective unless made in writing and signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall
operate only as to specific term or condition in the specific instance waived.
This Agreement may be modified or amended only by a written instrument signed by
the Employee and the Company.

9


--------------------------------------------------------------------------------


 

14.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

15.           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Employee, to the address shown on the records of
the Company, and if to the Company, to the Company’s principal executive
offices, attention of the President and/or Chief Executive Officer.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

COMPANY:

ACUSPHERE, INC.

By:

/s/ Sherri C. Oberg

 

Name: Sherri C. Oberg

Title: President & Chief Executive Officer

 

EMPLOYEE:

 

/s/ Lawrence A. Gyenes

 

Name: Lawrence A. Gyenes

 

10


--------------------------------------------------------------------------------


 

Exhibit 1

[Insert Name and Address of Employee]

Re: Executive Employment Agreement and Release

Dear         :

Reference is made to the Executive Employment Agreement, dated
                   , (the “Employment Agreement”) between you and Acusphere,
Inc. (the “Company”). The Employment Agreement provides for certain benefits to
be paid to you by the Company under the circumstances set forth therein. As a
condition to obtaining such benefits, and in consideration therefore, you have
agreed to execute this letter agreement (this “Agreement”). With these
understandings and in exchange for the promises of you and the Company as set
forth below, you and the Company agree as follows.

1.             Employment Status and Final Payments:

(a)           Your termination from employment with the Company will be
effective as of       ,         (the “Termination Date”). As of the Termination
Date, your salary will cease, and any entitlement you have or might have under a
Company-provided benefit plan, program, contract or practice will terminate,
except as required by federal or state law, or as otherwise described in the
Employment Agreement.

(b)           You hereby acknowledge that as of the Termination Date, you have
been paid, or provision has been made to promptly pay you within the normal
payroll cycle of the Company, all wages earned and such other amounts as are
provided for in the Employment Agreement including payment for all vacation time
accrued but unused as of the Termination Date.

(c)           The Termination Date shall be the date of the “qualifying event”
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and
the Company will present you with information on COBRA under separate cover.

2.             Consideration:  The Company will make payments to you and provide
you with such other benefits as are set forth in the Employment Agreement [IF
APPLICABLE: and in the deferred compensation agreement set forth in writing
between you and the Company dated          

 

 

(“Deferred Compensation Agreement”)].

11


--------------------------------------------------------------------------------


 

3.             Release:  In exchange for the amounts described in the Employment
Agreement and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, you and your representatives, agents, estate, heirs,
successors and assigns, absolutely and unconditionally hereby release, remise,
discharge, indemnify and hold harmless the Company Releasees (defined to include
the Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities), from any
and all actions or causes of action, suits, claims, complaints, contracts,
liabilities, agreements, promises, contracts, torts, debts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, suspected or unsuspected, which arise out of your employment
with, change in employment status with, and/or separation of employment from,
the Company. This release is intended by you to be all encompassing and to act
as a full and total release of any claims, whether specifically enumerated
herein or not, that you may have or have had against the Company Releasees
arising from conduct occurring up to and through the date of this Agreement,
including, but not limited to, any claims arising from any federal, state or
local law, regulation or constitution dealing with either employment, employment
benefits or employment discrimination such as those laws or regulations
concerning discrimination on the basis of race, color, creed, religion, age,
sex, sex harassment, sexual orientation, national origin, ancestry, genetic
carrier status, handicap or disability, veteran status, any military service or
application for military service, or any other category protected under federal
or state law or any contract, whether oral or written, express or implied; any
tort; any claim for equity or other benefits; or any other statutory and/or
common law claim.

4.             Accord and Satisfaction:  The amounts set forth in the Employment
Agreement and in any deferred compensation agreement that is set forth in
writing between you and the Company shall be complete and unconditional payment,
settlement, accord and/or satisfaction with respect to all obligations and
liabilities of the Company Releasees to you, including, without limitation, all
claims for back wages, salary, vacation pay, draws, incentive pay, bonuses,
stock and stock options, commissions, severance pay, reimbursement of expenses,
any and all other forms of compensation or benefits, attorney’s fees, or other
costs or sums.

5.                                      [NOTE:  INCLUDE IF EMPLOYEE IS 40 OR
OLDER]

          Waiver of Rights and Claims Under the Age Discrimination in Employment
Act of 1967:

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

(a)           in consideration for the amounts described in Section 2 of this
Agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releases to the extent such rights and/or claims arose prior
to the date this Agreement was executed;

(b)           you understand that rights or claims under the ADEA which may
arise after the date this Agreement is executed are not waived by you;

12


--------------------------------------------------------------------------------


 

(c)           you are advised that you have at least 21 days within which to
consider the terms of this Agreement and to consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this Agreement;

(d)           you have carefully read and fully understand all of the provisions
of this Agreement, and you knowingly and voluntarily agree to all of the terms
set forth in this Agreement; and

(e)           in entering into this Agreement you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

6.             Period for Review and Consideration of Agreement:

(a)               You acknowledge that you were informed and understand that you
have twenty-one (21) days to review this Agreement and consider its terms before
signing it.

(b) The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

7.             Company Files, Documents and Other Property:  You agree that on
or before the Termination Date you will return to the Company all Company
property and materials, including but not limited to, (if applicable) personal
computers, laptops, fax machines, scanners, copiers, cellular phones, Company
credit cards and telephone charge cards, manuals, building keys and passes,
courtesy parking passes, diskettes, intangible information stored on diskettes,
software programs and data compiled with the use of those programs, software
passwords or codes, tangible copies of trade secrets and confidential
information, sales forecasts, names and addresses of Company customers and
potential customers, customer lists, customer contacts, sales information, sales
forecasts, memoranda, sales brochures, business or marketing plans, reports,
projections, and any and all other information or property previously or
currently held or used by you that is or was related to your employment with the
Company (“Company Property”). You agree that in the event that you discover any
other Company Property in your possession after the Termination Date of this
Agreement you will immediately return such materials to the Company.

8.             Future Conduct:

(a)           Nondisparagement:  You agree not to make disparaging, critical or
otherwise detrimental comments to any person or entity concerning the Company,
its officers, directors or employees; the products, services or programs
provided or to be provided by the Company; the business affairs, operation,
management or the financial condition of the Company; or the circumstances
surrounding your employment and/or separation of employment from the Company.
The Company agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning your performance at the Company or
the

13


--------------------------------------------------------------------------------


 

circumstances surrounding your employment and/or separation of employment from
the Company.

(b)           Confidentiality of this Agreement:  You agree that you shall not
disclose, divulge or publish, directly or indirectly, any information regarding
the substance, terms or existence of this Agreement and/or any discussion or
negotiations relating to this Agreement, to any person or organization other
than your immediate family and accountants or attorneys when such disclosure is
necessary for the accountants or attorneys to render professional services.
Prior to any such disclosure that you may make, you shall secure from your
attorney or accountant their agreement to maintain the confidentiality of such
matters.

(c)           Disclosures:  Nothing herein shall prohibit or bar you from
providing truthful testimony in any legal proceeding or in communicating with
any governmental agency or representative or from making any truthful disclosure
required, authorized or permitted under law; provided, however, that in
providing such testimony or making such disclosures or communications, you will
use your best efforts to ensure that this Section is complied with to the
maximum extent possible. Notwithstanding the foregoing, nothing in this
Agreement shall bar or prohibit you from contacting, seeking assistance from or
participating in any proceeding before any federal or state administrative
agency to the extent permitted by applicable federal, state and/or local law.
However, you nevertheless will be prohibited to the fullest extent authorized by
law from obtaining monetary damages in any agency proceeding in which you do so
participate.

9.             Representations and Governing Law:

(a)       This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements or understandings, whether
oral or written, except the Nondisclosure and Developments Agreement between you
and the Company, the Employment Agreement, the Indemnification Agreement between
you and the Company [IF APPLICABLE: the terms of the Deferred Compensation
Agreement] and the Incentive Stock Option Agreement each of which shall remain
in full force and effect in accordance with their respective terms. This
Agreement may not be changed, amended, modified, altered or rescinded except
upon the express written consent of both the President of the Company and you.

(b)       If any provision of this Agreement, or part thereof, is held invalid,
void or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise. The language of all parts of this
Agreement shall in all cases be construed according to its fair meaning and not
strictly for or against either of the parties.

(c)       This Agreement and any claims arising out of this Agreement (or any
other claims arising out of the relationship between the parties) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts,

14


--------------------------------------------------------------------------------


 

without giving effect to the principles of conflicts of laws of such state. Any
claims or legal actions by one party against the other shall be commenced and
maintained in state or federal court located in Massachusetts, and you hereby
submit to the jurisdiction and venue of any such court.

(d)       You may not assign any of your rights or delegate any of your duties
under this Agreement. The rights and obligations of the Company shall inure to
the benefit of the Company’s successors and assigns.

10.          Effective Date:  After signing this letter, you may revoke this
Agreement for a period of seven (7) days following said execution. The Agreement
shall not become effective or enforceable and no payments will be made until
this revocation period has expired (“Effective Date”).

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.

Very truly yours,

 

 

 

Acusphere, Inc.

 

 

 

By:

 

 

 

 

Sherri C. Oberg

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

Accepted and Agreed to:

 

 

 

 

 

Lawrence A. Gyenes

 

 

 

 

 

Date:

 

 

15


--------------------------------------------------------------------------------


 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I,                        , acknowledge that I was informed and understand that
I have 21 days within which to consider the attached Severance Agreement and
Release, have been advised of my right to consult with an attorney regarding
such Agreement and have considered carefully every provision of the Agreement,
and that after having engaged in those actions, I prefer to and have requested
that I enter into the Agreement prior to the expiration of the 21 day period.

Dated:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Dated:

 

 

 

 

 

 

 

Witness:

 

16


--------------------------------------------------------------------------------